Order modified by providing (1) that the inspection be by a certified public accountant designated by plaintiff, at his expense, instead of by plaintiff in person; (2) that plaintiff by his accountant be permitted to make copies of the records, instead of directing defendant to give plaintiff copies; (3) that the testimony of witnesses who are outside the State and whose testimony is essential for the reference, be taken by deposition; and as so modified affirmed, with ten dollars costs and disbursements to the respondent. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Merrell, McAvoy and Burr, JJ.